 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDGasko & Meyer, Inc. and International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 445. Cases 3-CA-9329, 3-CA-9344, and 3-RC-7557April 6, 1981DECISION AND ORDEROn November 21, 1980, Administrative LawJudge Robert W. Leiner issued the attached Deci-sion in this proceeding. Thereafter, the Respondentfiled exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order,' as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Gasko & Meyer, Inc., Cochecton, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Insert the following as paragraph l(c) and re-letter the following paragraph accordingly:"(c) Promising employees an increased numberof holidays if they would forsake the Union."2. Substitute the following for paragraph 2(b):"(b) Post at its place of business in Cocheton,New York, copies of the attached notice marked'Appendix.'6Copies of said notice, on forms pro-vided by the Regional Director for Region 3, afterbeing duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by anyother material."3. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that Case 3-RC-7557be, and it hereby is, severed from this consolidatedcomplaint and remanded to the Regional DirectorArtlantic Creo.oring Company, Inc., 242 NLRB 192 (1979), relied on bythe Respondent, is clearly distinguishable on its facts. Here, the Respond-ent did not, in fact, abolish the position of seasonal helper. Further, theRespondent failed to reinstate Fulton as an attempt to avoid what itfeared to be high union wages, not as a means to increase operating effi-ciency.255 NLRB No. 95for Region 3; and that the ballot of the employeefound herein to be valid be opened and counted bythe Regional Director in accordance with the Na-tional Labor Relations Board Rules and Regula-tions, Series 8, as amended, and a revised tally ofballots be issued and served on the parties. In theevent the Union has received a majority of thevalid ballots cast, the Regional Director shall issuethe appropriate certification of representative. Inthe event the Union has not received a majority ofthe valid ballots cast, IT IS HEREBY ORDERED thatthe election conducted on October 10, 1979, be,and it hereby is, set aside. The Regional Directorshall conduct a new election when, in his discre-tion, a fair and free election can be held.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, refuse to recall, orotherwise discriminate against employees inregard to their hire or tenure of employmentbecause of their membership in, or activitieson behalf of, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Local 445, or any otherlabor organization.WE WILL NOT interrogate employees con-cerning their union activities.WE WILL NOT tell employees that they willbe laid off or discharged because of theirunion activities, or solicit them to deal with usand not through the Union.WE WILL NOT tell employees that they weregiven wage increases to dissuade them fromsupporting the Union.WE WILL NOT promise employees an in-creased number of holidays if they would for-sake the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act,as amended.WE WILL offer Donald Fulton immediateand full reinstatement to his former position ofemployment or, if that position is no longeravailable, to a substantially equivalent position,without prejudice to his seniority or otherrights and privileges, and WE WILL make himwhole for any loss of earnings he may have--- GASKO & MEYER, INC.659suffered by reason of our unlawful discrimina-tion against him, with interest.GASKO & MEYER, INC.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Withall parties represented by counsel, this consolidated pro-ceeding was heard before me in Liberty, New York, onJune 30 and July 1, 1980, upon a consolidated complaintand notice of hearing dated November 1, 1979, amend-ments to the complaint thereafter filed and served onMarch 17, 1980, and June 18, 1980, and thereafter furtheramended at the hearing. Respondent duly filed answersand amended answers to the above-consolidated com-plaint as amended.lThe amended consolidated com-plaint alleges various acts of Respondent constituting in-dependent violations of Section 8(aX)(1) of the NationalLabor Relations Act, as amended; and violation of Sec-tion 8(a)(3) by the alleged unlawful termination of its em-ployees, Donald Fulton and Russell Peters, respectivelyon September 10 and 11, 1979. In addition, the ActingRegional Director for Region 3 of the National LaborRelations Board ordered, in his November 16, 1979,Report on Challenges and Objections in the above-cap-tioned representation case that, as described more fullybelow, the determination of certain challenges and objec-tions in the representation case required a hearing and di-rected that that hearing be consolidated with the hearingin the unfair labor practice cases in order to avoid un-necessary cost and delay. The objections and challengesare included within the violations of Section 8(a)(1) and(3) of the Act as alleged in the consolidated complaint;however, not all allegations of Section 8(a)(1) constituteobjections and challenges. Thus, there are allegations of8(a)(1) violations of the Act which are not part of, nordo they constitute, objections or challenges to be heardin this proceeding.At the hearing, all parties were afforded the right tocall, examine, and cross-examine witnesses and to argueorally on record. At the close of the evidence, the par-ties waived oral argument and elected to file briefs. Fol-lowing the close of evidence, briefs were received fromRespondent and the General Counsel.Upon the entire record made in this consolidated pro-ceeding including the briefs, and upon my observation ofthe demeanor of the witnesses as they testified beforeme, I hereby make the following:FINDINGS OF FACTI. BUSINESS OF RESPONDENTThe complaint alleges, and I find, that Gasko &Meyer, Inc., Respondent herein, is, and has been at allmaterial times, admittedly a New York corporation en-gaged in the business of wholesale sale and distributionI The charge in Case 3-CA-9329 was filed and served by Local 445,International Brotherhood of Teamsters, herein called the Union. on ep-tember 20, 1979, and in Case 3-CA-9344 on September 24, 1979.of beer and other beverages, with a principal office andbusiness in the town of Cochecton, State of New York,where it maintains an office and warehouse. During the12-month period ending November 1979, Respondent, inthe regular course of its business operations, receivedproducts valued in excess of S50,000 of which productsvalued in excess of $50,000 were shipped to its Cochec-ton, New York, warehouse directly from points locatedoutside the State of New York. I conclude, as Respond-ent admits, that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits and I find that, at all materialtimes, Local 445, International Brotherhood of Team-sters, the above-captioned Charging Party, has been andis a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESRespondent's chief operating officer and presidentsince 1961, an admitted supervisor within the meaning ofSection 2(11) of the Act, has been and is Bruce Meyer.Sometime in or about July 1979, the Charging Party,Local 445, commenced an organizational effort amongRespondent's truckdrivers and helpers. At that time, Re-spondent ordinarily employed six regular truckdrivers(Peters, Quail, Just, Rohrmann, Robert Stevenson, andPaul Van Ginhoven, as a sixth driver, who drove onlyabout three times a week and acted as a helper twice aweek), a seasonal helper (Fulton), and an irregular helpercalled in from time to time (Leonard Stevenson, father ofregular truckdriver Robert Stevenson). Respondent alsoemployed three salesmen and a bookkeeper and a generalmanager in the office.On August 10, 1979, a petition for certification as col-lective-bargaining representative in a unit of Respond-ent's full-time and regular part-time drivers, helpers,warehousemen and salesmen was filed by Local 445.Commencing August 30, 1979, the Union engaged in aneconomic strike and recognitional picketing at Respond-ent's place of business. On Thursday, September 6, 1979,in the late morning, the Union dispatched a telegram(G.C. Exh. 4) to Respondent making an unconditionaloffer to return to work on Monday, September 10, onbehalf of all the striking employees. On September 6 or7, 1979, all picketing ceased.On or about Monday, September 10, the alleged dis-charge of Donald Fulton, occurred; on September 11,the alleged unlawful termination of Russell G. Peters,Jr., occurred as well as the issuance by the Regional Di-rector for Region 3 of his Decision and Direction ofElection in the above-petitioned unit of drivers, helpers,warehousemen, and salesmen. It is undisputed that onSeptember 6, 1979, Respondent hired employee Brock;on September 7, employee Whitmore; and September 8,employee Sawall; that on April 2, 1980, Respondenthired John Moss; on June 3, 1980, Respondent hiredRichard Buck, and on September 1, 1980, EmmanuelPzudarkis.GASKO & MEYER. INC. 659 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board-conducted election was held on October10, 1979, with the certification of results showing that, ofapproximately 16 eligible voters, 3 votes were cast forthe petitioner, 5 votes against the petitioner, and therewere 8 challenged ballots. Of the eight challenged bal-lots, the Acting Regional Director, pursuant to his No-vember 16, 1979, Report on Objections and Challenges,directed the opening of six of the challenges, directedthat a hearing be held on the remaining two challengedballots (the ballots of the alleged discriminatees herein,Fulton and Peters), and directed that inter alia, as specifi-cally alleged objectionable conduct, the alleged unlawfuldischarges of Peters and Fulton be heard.In addition, with respect to certain Respondent con-duct not specifically alleged in the objections (but whichwas discovered during the course of investigation of thespecifically alleged objections), the Acting Regional Di-rector directed that alleged acts of interrogation, unlaw-ful offers of direct dealing, and promises of holidays,wage increases, and other benefits, which acts were al-leged as independent unfair labor practices in violation ofSection 8(a)(l) of the Act in the consolidated complaint,be also heard as objectionable conduct which might haveaffected the outcome of the election. The occurrencethereof, on dates between the filing of the petition andthe election, could be found to have interfered with theconduct of the election. The Ideal Electrical and Manu-facturing Company, 134 NLRB 1275 (1961).A. Violations of Section 8(a)(1) and the IdenticalObjections Found in Conduct Not Specifically Allegedin the ObjectionsOn February 1, 1980, the Board, affirming the ActingRegional Director, ordered that six of the eight chal-lenged ballots be overruled and the ballots be openedand counted. On February 6, 1980, this was executed. Arevised tally of ballots, dated February 6, 1980 (G.C.Exh. I (p)), showed seven votes for and seven againstthe Union with two challenged ballots undetermined.The remaining two undetermined challenged ballots arethose of the two alleged discriminatees, Fulton andPeters. If they or either of them were unlawfully termi-nated, their ballots must be opened and counted. Sincethe election resulted in a tie vote, their ballots may bedeterminative.Since the petition herein was filed on August 10, 1979,and the election was held on October 10, 1979, it is onlythose alleged violations of Section 8(a)(1) of the Actwhich, alleged as objections herein, can constitute con-duct which might so interfere with the conduct of theelection as to cause the election to be set aside. See TheIdeal Electric and Manufacturing Company, supra. Itshould be noted, as Respondent suggests, that under thepresent Board rule not every unfair labor practice, iffound, is of such significance as will cause the election tobe set aside. Compare Caron International, Inc., 246NLRB 1120 (1979); and Super Thrift Markets, Inc. t/aEnola Super Thrift, 233 NLRB 409 (1977); with Coca-Cola Bottling Company Consolidated, 232 NLRB 717(1977). The fact to be determined is whether the employ-er conduct may be said to be de minimis with respect toaffecting the results of an election, taking into considera-tion the number of violations, their severity, the extent ofdissemination, the size of the unit, and other relevant fac-tors, Caron International, Inc., supra. It is clear that thede minimis rule has no application here.The complaint alleges various acts in violation of Sec-tion 8(a)(l) committed by Bruce Meyer, Respondent'spresident. In response to the testimony adduced by wit-nesses called by the General Counsel, Respondent of-fered no evidence denying such conduct and subsequent-ly failed to brief the matter. Rather, Respondent reliedon the arguments that (1) the allegations of violationswere not proved or in any event not proved in conform-ity with the complaint; or (2) as a partial defense, theyconstituted mere violations of Section 8(a)(1) of the Actand, because of the dates of the occurrences of said vio-lations, did not constitute objections which could lawful-ly be used, regardless of severity, as conduct which soaffected the election as to cause it to be set aside. Noneof these defenses avails Respondent.B. Interrogation and Threat of DischargeThe complaint alleges that President Bruce Meyer en-gaged in unlawful interrogation of employees on August15 and 30, 1979, and March 11, 1980.The testimony of Paul Van Ginhoven, a driver of 5years' standing, testified that on August 15, i.e., 5 daysafter the filing of the petition, while alone with BruceMeyer, at or about 11 a.m., Meyer in a conversationaltone asked him whether he attended a union meeting andhad discussed possible benefits and conditions of employ-ment. Van Ginhoven admitted that he had attended andMeyer told him that he was sorry that Van Ginhovendid not see Meyer first and let him know about the meet-ing. Meyer then asked Van Ginhoven what the Unionwas offering in terms of benefits and also asked whetherthere was anything that Meyer could do for the employ-ees. Van Ginhoven told him that he did not know, butthat the Union was discussing getting the employees abetter health plan, a retirement plan, and eventually adental plan. Such questioning, especially in light of whatwas to follow, constitutes coercive interrogation in viola-tion of Section 8(a)(l) of the Act. Laredo Coca Cola Bot-tling Company, 241 NLRB 167 (1979).Meyer then asked him if he knew what it cost him tokeep the employees in the company health plan. WhenVan Ginhoven did not answer, Meyer assumed a threat-ening tone and asked Van Ginhoven: "How would it beif you were laid off this winter?" Van Ginhoven againmade no response but testified that he had never in his 5years of employment been laid off by Respondent.Van Ginhoven testified that in March 1980, while un-loading his truck after a day's run, he was alone withBruce Meyer who asked him whether he had heard fromthe Union.2When Van Ginhoven said that he had notheard from the Union, Meyer asked him whether "if apicket line starts again, are you prepared to cross it?"Van Ginhoven said he had not thought about it andMeyer said: "Well, you better start thinking about it."I The evidence adduced at the hearing indicates that, at or about thistime, counsel for Respondent was seeking a postponement of the hearingdate in the instant unfair labor practice case.---- GASKO &r MEYER, INC.661Respondent argues that there is no explicit threat of dis-charge. I conclude that there is an implicit warning ofretaliation based on Van Ginhoven's refusal to declarepositively his willingness to cross a picket line if onestarted again. Contained within it is an expression of re-taliation based on the suppressed premise that it wouldbe to Van Ginhoven's advantage to start thinking aboutchanging his mind about crossing a picket line which, inthe past, he had refused to do. While it is true that theo-retically one could argue some benign inference shouldbe drawn from Meyer's admonition, I conclude, especial-ly in view of Van Ginhoven having been previouslythreatened with a layoff or discharge, that the same im-plication existed in this, the warning to cease avoidingthe issue and to change his mind.I conclude that on August 15, 1979, and in or aboutMarch 1980, Respondent unlawfully interrogated VanGinhoven, threatened to discharge him, or lay him off,and threatened to retaliate against him. Since the unlaw-ful acts of August 15 (interrogation; threat of dischargeor layoff) occurred in the period between the filing ofthe petition and the election; and since it is undisputedthat, with regard to Meyer's hostile August 15 conversa-tion, Van Ginhoven told his driving partner David Fallsand another truckdriver George Just of this August 15threat ("How would it be if you were laid off thiswinter"), I conclude that, in a unit of about 16 employ-ees, at least 3 employees knew of a hostile threat to layoff following interrogation of union plans and benefitsand that therefore there exists evidence of widespreaddissemination of a serious threat among these and otheremployees. I further conclude that not only was theAugust 15, 1979, threat accompanied by unlawful inter-rogation and that both constitute serious violations ofSection 8(aX1) of the Act, but that both constitutewidely disseminated, serious objectionable conduct (oc-curring between the time of the filing of the petition andthe election) on the basis of which I recommend that theelection herein be set aside.C. Promise of BenefitsThe complaint alleges that on or about August 20 and30, both dates within the period prescribed for objection-able conduct affecting the outcome of the election,Bruce Meyer promised employees holidays, wage in-creases, and other benefits in order to induce them toabandon their union support.Van Ginhoven and other employees testified withoutcontradiction that on August 30, 1979, a union picketline was placed in front of Respondent's warehouse. Allseven drivers and helpers including himself were on thepicket line. At or about 7:30 a.m., after they had arrivedwith a Local 445 sign, Bruce Meyer came out of thewarehouse and asked them if they were coming to work.Starting time had already passed and it was about 7:45.Driver Quails said that they were not coming to workand that the union representatives were coming to speakto him (Meyer). Meyer returned to the plant butemerged an hour or so later and asked them if they werecoming to work in view of the fact that a date for anelection was already selected. The men told him thatthey were awaiting the arrival of the union representa-tives and would not come to work. With that, Meyertold him: "I'll give you five paid holidays." They did notanswer him and he returned to the plant. I conclude thatMeyer's August 30 statement was a promise of five paidholidays and constituted an unlawful promise of a benefit(the uncontradicted evidence shows that the employeeshad no paid holidays) if the employees would abandontheir picket line and union activity. Such a promise notonly violates Section 8(a)(1) of the Act but, like theabove-noted interrogation and threats of layoff onAugust 15, 1979, come within the period proscribed forobjectionable conduct and affects the conduct of theelection. I conclude that this widely disseminated prom-ise to 7 of a unit of no more than 16 employees consti-tutes objectionable conduct of such a serious nature as toaffect the conduct of the election. I recommend that,consistent with the terms of my recommended Order,infra, the election be set aside on the basis of this August30, 1979, objectionable conduct which also constitutes anunlawful promise of benefits within the meaning of Sec-tion 8(a)(1) of the Act.D. Offer of Direct Dealings With EmployeesRegarding WagesThe complaint alleges and I find that in the above con-versation on August 15, between Meyer and Van Ginho-ven, that when Meyer told him: "Is there anything I cando for you" after inquiring what the Union was offering,Meyer was unlawfully soliciting Van Ginhoven to dealdirectly with him concerning his wages, hours, and termsand conditions of employment rather than dealing withVan Ginhoven's selected bargaining agent, the Union.Such a solicitation violates Section 8(aX1) of the Actand, since it occurred on August 15, in conjunction withunlawful interrogation and a disseminated threat to dis-charge or lay off Van Ginhoven, is serious enough tomerit the conclusion that it, too, was disseminated andinterfered with the conduct of election.E. Other 8(a)(1) ViolationsThe complaint, as amended, alleges that on or aboutDecember 22, 1979, Meyer told an employee that he wasreceiving a wage increase in order to dissuade him fromsupporting the Union. Thus, Van Ginhoven testified thatin December 1979 his rate of pay was $185 a week. InDecember 1979, while alone at night with Meyer, Meyertold him that although he had not heard from the Na-tional Labor Relations Board with regard to the propri-ety of a pay raise, since Van Ginhoven was now drivingon a regular basis and not merely acting as a helper, hewas going to get a raise at the end of the week to therate of the regular drivers, a raise greater than that re-ceived by the regular drivers.On the Friday before Christmas, Meyer told Van Gin-hoven: "Now look, I have given you your raise equal toor better than the other drivers. If it comes to a unionvote again, I expect some support." I conclude that, bythis statement, Meyer, as alleged, unlawfully informedVan Ginhoven that he had received the raise in order todissuade him from supporting the Union and that it wasfor the purpose, inter alia, of Van Ginhoven votingGASKO & MEYER. INC. 66!_ ._ .A, .._.. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst the Union in any upcoming election. Such astatement itself constitutes a violation of Section 8(a)(l)of the Act because of its coercive effect on Van Ginho-ven's vote and because it conditions future pay raisesupon the employer's satisfaction that the employee prop-erly "supported" him. I find such a statement violatesSection 8(a)(1) of the Act.F. Employer's Threat To Reduce an Employee'sWagesFinally, pursuant to an allegation added at the hearingby amendment, the complaint alleges that, in March1980, Respondent impliedly threatened to reduce an em-ployee's wages because of his support of the Union. CarlRohrmann, a driver employed by Respondent for 17years, and a striker and picket, testified that in or aboutMarch 1980, at or about 3:30 p.m., while he was work-ing, Meyer suddenly said to him that he was not "work-ing for the Teamsters now" and that pretty soon hissalary would be "pretty small." The record shows thatthis was essentially an admonition against Rohrmannworking at a slow rate. I believe that this statement byMeyer might be construed as a threat to reduce Rohr-mann's salary but it is unclear that it was a threat condi-tioned upon the failure or the success of the Union togain recognition. I conclude that, although there wasanimus against Local 445 present in the statement, thatthere was no condition expressed along with the animusthat a diminished salary would result from his workingunder union conditions. I recommend that the complaintallegation, as far as it alleges that a threat to reduce hiswages because of support of the Union, be dismissed asunproven.G. The Alleged 8(a)(3) Violations: the Terminations ofFulton and PetersAs above noted, the September 10 and I terminationsof Fulton and Peters are alleged to constitute not onlyviolation of Section 8(a)(3) and (1) of the Act as unfairlabor practices but, in addition, are the subject of specificobjections to the election and of challenges with respectto which the Acting Regional Director directed a hear-ing. When Fulton and Peters attempted to vote in theabove-captioned representation matter, Respondent chal-lenged them because their names did not appear on theeligibility list. Respondent said Fulton's job had beeneliminated and Peters had quit. Their alleged dischargeswere thus alleged as such objectionable conduct as toconstitute grounds for setting aside the election since theterminations occurred on September 10 and 11; i.e., be-tween the August 10 filing of the petition and the Octo-ber 10 election.Since I find that Fulton was unlawfully terminated, Iconclude that his ballot be opened and counted, and thathis discharge is objectionable conduct, within the termsof my Order, requiring that the election be set aside.H. The Alleged Discharge of Russell G. Peters, Jr.Peters, employed as a regular truckdriver by Respond-ent for 12 years, was one of the seven strikers and pick-ets who were on the picket line on August 30, 1979. It isundisputed that on September 6, 1979, as above noted,the Union sent a telegram (G.C. Exh. 4) by telephone,confirmed the next day (September 7) by mail, informingRespondent that the employees were unconditionally of-fering to return to work on Monday, September 10.On Monday, September 10, along with the six otheremployees (including Donald Fulton, the seasonalhelper), Peters filed into Respondent's warehouse. Withregard to Peters, Meyer asked him what he was doingthere that day rather than the next day. There is no dis-pute that some of the drivers worked the 5-day period,Monday through Friday, while others, including Peters,worked the 5-day period Tuesday through Saturday.Thus, Meyer inquired what Peters was doing there onMonday since his regular workweek started on Tuesdayand said: "Russell, tomorrow is your day to work. Seeyou tomorrow."On the next morning, Tuesday, September I1, Petersdid not report to work at the starting time, 7:30 a.m., andwas at home. Meyer telephoned him at home at or about8 a.m., asking if he was coming to work since he wassupposed to be at work that morning and had not ap-peared. Peters testified, and Meyer denied, that Petersthen said: "Are the others back" or "Are the otherscoming back?" Meyer denies that at any time Peters saidthat he would not return unless the other employees,who were not taken back, were taken back, and, indeed,never mentioned other employees. I credit Meyer onwhat Peters did not say, but find that Peters merelyasked if the others were coming back. Peters asserts andI find that after he asked whether the other employeeswere back or were coming back, Meyer responded byasking, "Look, you want to work or not? Are you quit-ting or working or not?" Peters at first said that he an-swered by saying: "I don't know" and hung up thephone. He later testified that his answer was: "Whateveryou say" or "Suit yourself," and hung up. I credit hislatter version. Meyer recalls that, after Peters got"huffy," Peters said that he was "not coming in ...Iquit." Meyer also said that Peters "implied" that he(Peters) was looking for another job. I do not creditMeyer's testimony that Peters said he "quit" or thatPeters "implied" he was looking for another job.It is undisputed that, since that September 11 tele-phone call, Peters had no contact with Meyer and oper-ated his farm as he had done while employed by Re-spondent.Peters never applied for unemployment insurance but,as counsel for Respondent suggests, Peters, a farmer,would not be eligible for unemployment insurance in anycase. The record shows that on September 17 (G.C. Exh.I(a)) the Union mailed to the Board for filing the origi-nal charge in Case 3-CA-9329 which alleged the unlaw-ful refusal to reinstate, inter alia, Peters.Between the above September 11 telephone conversa-tion and the September 17 mailing of the charge, Re-spondent, on September 4, 1979, dispatched to Peters(which he apparently thereafter received in the mail indue course) a letter (G.C. Exh. 5) as follows: GASKO &r MEYER. INC.663This is to confirm our recent conversation inwhich you notified me that you were terminatingyour employment with us.I had received a telegram from Local 445 tellingme that all strikers would be returning for work onMonday, September 10. I had planned on you re-turning to work on Tuesday, September II11, the be-ginning of your regular work week. Although youhad come in with the others on Monday, you didnot appear on Tuesday as I told you to do onMonday. When I called you at home on Tuesdaymorning, you told me that you were no longer in-terested in working for Gasko & Meyer and wouldbe looking for another job. Accordingly, we havenoted you as a quit as of September 11, 1979.We have computed your accrued vacation pay,and enclosed is your check to the amount of$362.86.We will let you know about your retirement planas soon as possible.Please be assured that we will be pleased to senda favorable recommendation to any respective em-ployer.Finally, I extend my best wishes to you in yourfuture endeavors.Yours very truly,s/s Bruce MeyerBruce Meyer, PresidentIt is undisputed that, within a matter of months, Re-spondent dispatched to Peters his accrued retirementfunds which Peters accepted without statement.Discussion and ConclusionUpon my observation of Bruce Meyer and my inspec-tion of the record, it is clear to me that Meyer was a wit-ness requiring continual, almost constant, leading inorder to describe the facts as he knew them. Moreover,he was incapable of explaining what he meant by Petersbecoming "huffy" over the phone and did not elaboratewhat he meant by his testimony that Peters, in the phoneconversation, "implied" that Peters was looking for an-other job. In comparison with that testimony, his letterto Peters of September 14, 1979,3 does not suggest thatPeters "implied" that he was looking for another job andthus states it without equivocation or qualification. In ad-dition, the latter contains the statement that Peters toldMeyer that he "was no longer interested in working forGasko & Meyer," whereas, in his testimony, Meyer saidthat in the telephone conversation Peters said that hewas "not coming in," "I quit." The September 14 letterstates that Peters notified Meyer that he was terminatinghis employment, was no longer interested in working forRespondent, and would be looking for another job.Meyer's letter therefore expands quite a bit on the phoneconversation. Also, in the first version of Meyer's testi-mony, there is nothing about Peters having said that he3 It was conceded by counsel for Respondent that Bruce Meyer con-tacted counsel prior to writing and dispatching this September 14, 1979,letter.was going to quit. It was rather after constant proddingthat Meyer testified that Peters said, "I quit."In short, I was not at all satisfied with Meyer's overallcredibility and, as above noted, I have not credited himin essential elements of the telephone conversation withPeters on September 11.The question remains, however, whether to creditPeters. At the hearing, Peters lost no time in demonstrat-ing a short temper and would appear to me to be a com-bative personality. I was also impressed, as above noted,by his inability accurately to recall whether he said, inresponse to Meyer's question whether he was quitting, "Idon't know," and then hung up the phone or "suit your-self," "whatever you say." In either of the latter ver-sions, which I have credited, Peter's curt and short replyto Meyer and then an immediate hanging up of thephone would be totally in keeping with Peters' demon-strated short temper and personality.In short, I do not credit Meyer's testimony that Peterssaid that he quit. Rather, on balance, I credit Peters thathe actually answered either "suit yourself" or "whateveryou say" and then hung up.I am not impressed with Respondent's argument thatRespondent's letter of September 14 (noting that it wascarrying Peters as a "quit" as of September 1, whichPeters could not have received much before September15 or 16 in view of the fact that Respondent did not sug-gest that the letter was hand-delivered on September 14)went unanswered since, on the evidence before me, theUnion on September 17, 1979, a day or so after Peters'receipt of the letter dispatched a formal charge allegingviolation of Section 8(a)(3) and () of the Act concerninghis termination (as well as other employees whosecharges were dismissed by the Region). Thus it seems tome that neither the Union nor Peters rested on their oarsor accepted Respondent's characterization of the tele-phone call as an admission that Peters said that he quit.That there is no proof that the Union knew of the letteror consulted Peters is not controlling. I am also not im-pressed with Respondent's further argument that, sincethe word "quit" was used in the phone conversation,Peters must have quit. To the contrary, it was Meyerwho wanted to know if Peters quit.The General Counsel suggested as his theory of theunlawfulness of the termination on September 11 thatPeters, in the phone conversation, by mentioning the re-placed employees ("Are the others back" or "Are theothers coming back") demonstrated that whether or notthe Union, in its September 6, 1979, telegram, offeringunconditionally to have employees return to work onSeptember 10, ceased striking, Peters continued the exist-ing strike or initiated his own strike. This strike resultedfrom Respondent's failure to call back employees Ken-neth George Just, Jr., and David M. Quails, Jr. Mostparticularly, under no version of any Peters declarationdid he condition his return on the return of other employ-ees. He merely made inquiry as to their return. It is anentirely open question whether, if they did not return, hewould quit or, on the other hand, refuse to return untiltheir return.GASKO & MEYER. INC. 663 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDI conclude, nevertheless, that the evidence does notsupport the General Counsel's theories. Rather, upon theUnion's telegram offering unconditionally to have theemployees return to work on September 10, Peters, infact, returned to work. The unconditional offer was ac-cepted. Peters' appearance for work on September 10was the final step in offer, acceptance, and execution. Itappears that he thereafter learned, later on September 10,that other employees had not returned to work. TheGeneral Counsel suggests that Peters had reinstituted astrike in conjunction with the failure to employ the otheremployees. I find, as a fact, that Peters imposed no con-dition on his own return and I agree with Respondentthat, although Peters' option in refusing to return towork (upon learning that others had not returned towork) may have been an attempt by him to in some wayally himself with the other employees on this record, itwas not made conditional and the General Counsel failedto prove the aim of Peters' conduct. I therefore con-clude, contrary to the General Counsel, that, as of themorning of September II, there is insufficient proof thatPeters was engaged in a protected concerted activityalong with employees Just and Quails who had not beenreinstated. Cf. Steere Dairy, Inc., 237 NLRB 1350 (1978).On the other hand, I do not credit any evidence thathe said that he quit. Rather I credit Peters in saying thathe said, "Suit yourself" or "Whatever you say," and thenhung up, and that Meyer seized upon Peters' equivocalanswer to Meyers' suggestive inquiry ("So you are quit-ting then"), thereafter incorporating it in a self-servingmemorialization.Thus, between the Tuesday, September I phone con-versation and continuing through the Saturday, Septem-ber 14 letter (i.e., Peters' entire weekly shift), Petersfailed to come to work or to contact Respondent. Onthis record, he persisted in absenting himself from em-ployment (to which he had, on September 10, agreed toreturn) but whether to exert pressure on Respondent, byhis absence, to reinstate two permanently replaced eco-nomic strikers or as a manifestation of such personal dis-pleasure as to cause him to quit is the question. Respond-ent, entitled to maintain its business, inquired into Peters'intentions on quitting and received an equivocal re-sponse, followed by 4 further days of Peters' failing toappear for work or contacting Respondent.There is no suggestion much less proof that Respond-ent had any particular animus directed against Peters orthat Meyer's inquiries and conduct demonstrated pretex-tual qualities. Rather, Peters had already demonstratedhis desire to return to work on September 10, which Re-spondent accepted, and then absented himself on the nextday, contrary to his prior affirmation. Meyer's September11 inquiry is devoid of animus-merely an inquiry as toPeters' intent to continue to work for Respondent. Petersnot only evaded an answer, then hung up on his employ-er, but failed to work or even thereafter contact Re-spondent for 4 days after the phone conversation. IfMeyer was not entitled on and between September 11and 14 to construe Peters' actions as a quit, when, ifever, could he? When, if ever, could he replace him? Asabove noted, after the phone conversation, he absentedhimself for his entire workweek.If a quit is found where employees, during an econom-ic strike, remove their tools when the employer is desir-ous of having them work, despite their spokesman'sdenial of quitting, Pink Supply Corporation, 249 NLRB674 (1980), then here, certainly after a strike, where theemployee returns to work, thereafter fails to appear andis given a full further opportunity and invitation by theemployer to confirm his desire for continued employ-ment but then fails to do so, tells the employer to "suithimself' and hangs up the phone, and continues toabsent himself from the job, the employer is entitled toconstrue the absence as a quit in the face of Peters' "suityourself." See Pennypower Shopping News, Inc., 253NLRB 85 (1980). A small business cannot be managedon contrary standards. Unlike even Pink Supply Corpora-tion, supra, where the Board found a "quit," Respondenthere created no ambiguity by virtue of any wrongdoing:Peters had returned to work on September 10 pursuantto the unconditional offer of September 6 and Respond-ent had introduced no impediment. Here, any ambiguityrests solely on Peters who created it; compare Penny-power Shopping News, Inc., supra, with The C. J. KrehbielCompany, 227 NLRB 383, 384 (1976). The only thing hedid not say or suggest was that he would not return towork unless the replaced economic strikers were rehired.Cf. N.L.R.B. v. Fleetwood Trailer Co., Inc., 389 U.S. 375(1976); The Laidlaw Corporation, 171 NLRB 1366 (1968),enfd. 414 F.2d. 99 (7th Cir. 1969), cert. denied 397 U.S.920 (1970). In these circumstances, the General Counselhas failed to meet his burden of proof, and the complaintas to Peters must be dismissed.I. The Alleged Unlawful Termination of DonaldFultonDonald Fulton was employed by Respondent as atruck "helper," the only helper employed on a "season-al" basis. He was regularly employed in that capacitycommencing 1970 in the busy period from April to Octo-ber each year. It is undisputed that he was a striker andpicket and that on Monday, September 10, he and othererstwhile striking employees returned to the warehouseafter the Union sent its September 6 offer of uncondition-al reinstatement. Meyer told him, according to DonaldFulton, "I don't need you today ... I'll call you when Ineed you." It is undisputed that Meyer never contactedFulton thereafter. According to Meyer's first testimony,he told Fulton, when he saw him on September 10:"Your job has been eliminated and I don't think I haveany work for you." Thereafter, Meyer testified that,rather than having said, "I don't think I have any workfor you," he said: "I don't have any work for you."Meyer said that Fulton merely answered "Okay" andleft. Fulton did not appear for work the next day. I donot credit Meyer. I credit Fulton.The General Counsel, it is admitted, presented a primafacie case in having proved that Fulton was a knownstriker and was not reinstated to his job upon uncondi-tional offer to return to work at the conclusion of thestrike. N.L.R.B. v. Burnup and Sims, Inc., 379 U.S. 21(1964); General Telephone Company of Michigan, 251NLRB 737 (1980). Counsel for all parties agree that the GASKO & MEYER, INC.665legal problems flowing from Respondent's failure to rein-state him, as an economic striker, are governed byN.LR.B. v. Fleetwood Trailer Company, Inc., 389 U.S.375 (1967), and New Orleans Roosevelt Corporation, 132NLRB 248 (1961), wherein the burden of showing thatthere was an economic justification for the failure to re-instate him (the abolition of his job as a seasonal helper)shifted to Respondent as an affirmative defense. Where adiscriminatory motivation underlies the abolition of ajob, however, it is unnecessary to reach or evaluate theeconomic basis of the abolition defense. Bio-Medical Ap-plications of New Orleans, Inc., d/b/a Greater New Or-leans Artificial Kidney Center, 247 NLRB 973 (1980).Such is the case here.Respondent's defense to the failure to reinstate season-al helper Donald Fulton (and the General Counsel'sprima facie case) was that his job was "abolished."J. Respondent's Defense: The Abolition of the Positionof Seasonal HelperMeyer testified that he decided to "tighten up" Re-spondent's operations because of the August 30 strikeand the decision would not have occurred but for thatevent.The record is also not disputed that Leonard Steven-son, employed before 1970 and thereafter, worked everysummer as an "extra" and was only a helper. He was nota regular helper but was called only when needed.Before the strike, there were three employees who werein any sense "helpers." These were Leonard Stevenson,an "occasional" helper; Paul Van Ginhoven, a "driver-helper" (Van Ginhoven drove various trucks 3 days perweek and acted as a helper on trucks 2 days per week)and Donald Fulton, a "seasonal helper." None of thesehelpers were paid as much as drivers prior to the strike.4After the August 30-September 10, 1979, strike, Ste-venson's occasional helper position remained the same.Meyer said he decided that Respondent could get alongwith six drivers, made Van Ginhoven a driver, and abol-ished Fulton's position of "seasonal helper." Thus, at theend of the strike, it had four new employees: DieterSawall, a driver trainee; Frank Brock, a driver who hadno experience on large trucks; Pzarudakis, a casualhelper (who quit September 18, 1979), and ThomasWhitmore, an experienced heavy truckdriver.The record shows that Sawall was not capable of driv-ing Respondent's heavy beer delivery trucks and wasonly a helper when hired. He had no license entitlinghim to drive heavy trucks and is still a helper. Brock lefton January 4, 1980, and never received a chauffeur's li-cense. Whitmore was at all times a heavy truckdriverand Pzarudakis quit on September 18, 1979, upon oneweek's notice. Thereafter, Respondent hired John Mosson April 2, 1980, as a heavy truckdriver, and RichardBuck on June 3, 1980, as a driver-trainee. Meyer testifiedthat Buck was hired in fact as a trainee for a sales posi-tion because of the expected retirement of a Respondentsalesman. However, admittedly Buck has never traveledIt was stipulated that in 1978, Fulton was employed for 23 weeks inthe period May 30 to November 3, 1978, and 22 weeks in 1977 in theperiod April 22 through September 16.the territory except as a driver-trainee delivering beer.Indeed, as late as the date of the hearing on June 30,1980, he worked only as a helper, delivering beer. Meyertestified that there is no regular helper employed by Re-spondent since the termination of Donald Fulton.Meyer said that his decision to abolish Fulton's job asa seasonal helper occurred on September 4 when he con-sulted with counsel for Respondent in a meeting inKingston, New York, notwithstanding his other desul-tory testimony concerning his desire to change existingforms of employment and to tighten up his operation inconversations with his accountant some months beforethe strike. This testimony remained vague. I do notcredit it. In the meeting of September 4, 1979, with hisattorney in Kingston, New York, he divulged, he said, aplan whereby he would change the routing of the deliv-eries and compress the number of routes and their fre-quency so that he could get along with only six regulartruckdrivers rather than six drivers and a seasonal helper.This followed a telephone conversation of the weekbefore in which his attorney admonished him to try totighten his operation because Respondent had com-plained that his business was failing and that he couldnot survive at the present rate. Thus Meyer testified atlength concerning the compression of the number ofroutes and the number of trucks required to fill theroutes, thus implying that he could operate with six driv-ers during the winter slow months. They could, he said,easily do the loading and delivering of beer and softdrinks in the winter and early spring but in the peakmonths, starting certainly no later than June and endingafter Labor Day, would have to work very hard indeedto perform their full jobs in a 40-hour, 5-day week.Finally, Meyer testified that he wanted to "tighten up"his operations and abolish the position of seasonal helperwhich Fulton occupied because the payroll obligationfor the seasonal helper, plus the extra cost of unemploy-ment insurance and social security contributions, was aluxury that he could thereafter not afford in view of theanticipated union pay scales. Meyer testified that he de-cided to abolish the job because he anticipated that, if heended up dealing with the Union, he would be payingfor a job which he regarded as a luxury.Consistent with Respondent's assertion that its businesswas suffering, it introduced evidence to show that, in theyears 1976 through 1979, the total number of units sold(cases of beer and soda and barrels of beer) shrunk from280,444 to 204,165. And in view of the decrease innumber of units sold (Resp. Exh. 3) and although itsdollar sales rose considerably in 1977 and 1978, this wasdue to price rises initiated by the brewer from which Re-spondent received only scanty additional profit margins.Discussion and ConclusionsAlthough the burden of proof is on Respondent toprove its defense of job abolition, cf. Associated Grocers,253 NLRB 31 (1980), it is here unnecessary to analyze indetail Respondent's defense that it decided to abolishFulton's seasonal helper job in order to save money be-cause of a business whose profitability and volume weresteadily decreasing. It is unnecessary because (1) the evi-GASKO & MEYER. INC. 665 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDdence fails to support the assertion that the job was abol-ished; and (2) if it was abolished, the decision to do sowas unlawfully motivated. See Bio-Medical Applicationsof New Orleans, Inc., supra. In this regard, I further con-clude that the evidence fully supports the conclusionthat, apart from Meyer's fear of anticipated union wagedemands, he would not have terminated Fulton, the eco-nomic condition of Respondent being merely pretextual.Wright Line, a Division of Wright Line, Inc., 251 NLRB1083 (1980). It is sufficient to note, for purposes of Re-spondent's economic defense, that Respondent advancedas one of the reasons for terminating Fulton its anticipat-ed fear that the Union would demand excessive pay forthat position. There was no showing on this record thatRespondent's fear was justified pursuant to any figuressubmitted in evidence with regard to employers in Re-spondent's home county of Sullivan County, New York,or any adjoining county. In any event, to abolish a joband discharge an employee over a potential advent of theUnion and its high cost, not justified by any substantia-tion of that fear, amounts to a violation of Section 8(a)(3)and (I) of the Act, as the General Counsel urges. I soconclude. Meyer's testimony regarding prestrike meet-ings and advice from his accountant remained vague andunconvincing. The testimony of post-strike discussionswith his lawyer on cutting down on employees was simi-larly unconvincing.5Moreover, the testimony adduced through Meyershowed that the employee first hired on June 3, 1980,Richard Buck, as a driver-trainee, to become a salesman,was not equipped to drive Respondent's truck and, onthis record, acted only as the helper. Meyer admittedthat Buck had never been out with the salesmen andtherefore I conclude that, whatever the reason Meyerhad in hiring Buck, he was not then training him as asales trainee under the currently ailing salesman, but wasactually using him as a summer helper on a truck on aregular basis, a job previously done by seasonal helperDonald Fulton. It must also be noted that helper Pzudar-kis quit on September 18, 1979, when helper Fultonwould have been laid off. I regard the hiring and use ofBuck as a mere camouflage for using a summer helper,whether under the title of "driver-trainee" or "salesmantrainee" or otherwise to replace the employee whose po-sition had been allegedly "abolished" the previous Sep-tember. In short, Fulton's regular summer helper job wasno luxury to Respondent. Someone had to do the job.Buck did it in 1980.I therefore conclude (a) that the job of "seasonal"helper had not been abolished on the proof that employ-ee Richard Buck in the summer of 1980 was performingapproximately the same function as the erstwhile em-ployee, Donald Fulton, and (b) that, in any event, themotivating reason for any "abolition" was Respondent'sfear that the Union would require a pay rate for Fultongreater than it was willing to pay. There was no proof,on this record, that the Union ever demanded any payscale for the seasonal employee (much less a high payscale) whether measured by any actual demand upon Re-spondent or upon any other employer similar situated or,I The accountant did not testify.indeed, upon any employer anywhere. No credible evi-dence supporting abolition of the job for business reasonswas adduced. I conclude that the credible evidenceshows that (I) the defense of "abolition of the job" wasnever proven, and (2) that the only reason Respondentterminated Fulton was its fear of the advent of highunion pay scales, a fear not supported by this record interms of any union demand. See generally, Bio-MedicalApplications of New Orleans, Inc., supra. Respondent'spoor profit picture, in view of its union animus, was pre-textual. It needed and used a summer helper.I therefore conclude that Respondent has failed toprove the abolition of the position of seasonal helper andI therefore conclude that his termination was in violationof Section 8(a)(3) and (1) of the Act as alleged in thecomplaint. Moreover, I conclude that any such abolitionwas discriminately motivated by unlawfulness in viola-tion of Section 8(a)(3) and (1) of the Act and would nothave occurred apart from Meyer's union animus and Ful-ton's engaging in the strike. Lastly, I have creditedFulton who testified that on September 10, 1979, Meyertold him he would be called to work when needed. Suchcredited testimony shows no intent by Meyer to abolishFulton's job. Rather it shows that Meyer's termination ofFulton on September 10 was unlawful and pretextual.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By coercively interrogating its employees onAugust 15, 1979, and March 11, 1980, by offering to dealdirectly with employees regarding wages, hours, andother working conditions, by promising its employees anincreased number of holidays if they would forsake theUnion, by threatening employees with discharge if theysupported the Union on August 15 and March 11, 1980,and by informing an employee on December 22, 1979,that he was receiving a pay raise in order to dissuadehim from supporting the Union, Respondent violatedSection 8(a)(l) of the Act. Such August 15 acts justifysetting aside the election herein.4. By unlawfully terminating the employment on Sep-tember 10 of Donald Fulton because he engaged in astrike, picketing, and other concerted activities, Respond-ent violated Section 8(a)(3) and (1) of the Act. Suchaction is the subject of a timely filed objection (Objec-tion 1) to the conduct of the election herein, held on Oc-tober 10, 1979, in Case 3-RC-7557, and warrants theelection being set aside.5. The aforesaid unfair labor practices are unfair laborpractices which affect commerce.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that said Re-spondent be ordered to cease and desist therefrom andthat it take certain affirmative action to effectuate thepolicies of the Act. GASKO & MEYER, INC.667It having been found that Respondent unlawfully ter-minated Donald Fulton in violation of Section 8(a)(3)and () of the Act, I shall recommend that Respondentbe ordered to offer him full and immediate reinstatementto his former job or, if it no longer exists, to a substan-tially equivalent position, without prejudice to his senior-ity and other rights and privileges, and to make himwhole for any loss of earnings he may have sufferedfrom September 10, 1979, to the date of Respondent'soffer of reinstatement. Backpay shall be computed ac-cording to the Board's policy set forth in F. W Wool-worth Company, 90 NLRB 289 (1950). Payroll and otherrecords in possession of Respondent are to be madeavailable to the Board, or its agents, to assist in suchcomputation. Interest on backpay shall be computed inaccordance with Florida Steel Corporation, 231 NLRB651 (1977). See, generally, Isis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact, and conclusions oflaw, and the entire record pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I herebyissue the following recommended:ORDER6The Respondent, Gasko & Meyer, Inc., Cochecton,New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Unlawfully discharging or refusing to reinstate em-ployees, or otherwise discriminating against them be-cause they sympathize with, are members of, or supportLocal 445, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, or any other labor organization,or because they engage in concerted activities, protectedby Section 7 of the National Labor Relations Act, asamended, herein called the Act.(b) Coercively interrogating employees, threateningemployees with discharge for supporting the Union, andsoliciting employees to deal directly with Respondentand not through the Union with regard to their wages,6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions. and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.hours, or other terms and conditions of their employ-ment, telling employees that they were given wage in-creases in order to have them vote against the Union in afuture election and support Respondent.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Reinstate Donald Fulton to his former or substan-tially equivalent position of employment, discharging, ifnecessary, any employees hired in his place, and makeDonald Fulton whole for any loss of wages he may havesuffered by virtue of Respondent's unlawful actionagainst him.(b) Post at its place of business in Cochecton, NewYork, copies of attached notice marked "Appendix."7Copies of said notice, on forms to be provided by Re-spondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the challenged ballot ofDonald Fulton be opened and counted by the RegionalDirector and, if the Union receives a majority of validvotes cast by virtue thereof, the Regional Director forRegion 3 shall issue the appropriate certification of rep-resentative; and, if by virtue thereof, the Union shall notreceive such a majority, then IT IS FURTHER ORDEREDthat Objection I (the unlawful termination of DonaldFulton) and the final objection (other objectionable con-duct, not specifically alleged occurring during the criti-cal period) be sustained and that the aforesaid RegionalDirector shall direct a second election.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.GASKO & MEYER. INC. 667